       Case 2:20-cv-01143-DLR Document 85 Filed 08/03/20 Page 1 of 5



 1   MARK BRNOVICH
     ATTORNEY GENERAL
 2   Joseph A. Kanefield (No. 15838)
       Chief Deputy & Chief of Staff
 3   Brunn (“Beau”) W. Roysden III (No. 28698)
 4
       Division Chief
     Drew C. Ensign (No. 25463)
 5   Michael S. Catlett (No. 25238)
       Deputy Solicitors General
 6   Jennifer J. Wright (No. 27145)
     Robert J. Makar (No. 33579)
 7   Anthony R. Napolitano (No. 34586)
       Assistant Attorneys General
 8   2005 N. Central Avenue
     Phoenix, Arizona 85004
 9   Telephone: (602) 542-5200
     Drew.Ensign@azag.gov
10
11   Attorneys for State of Arizona

12                             UNITED STATES DISTRICT COURT
13                                    DISTRICT OF ARIZONA
14
     Arizona Democratic Party, et al.,
15                      Plaintiffs,              Case No: 2:20-cv-01143-DLR
     vs.
16
                                                 STATE’S MOTION FOR LEAVE TO
17   Katie Hobbs, et al.,                        FILE A COMBINED (1) RESPONSE TO
18                       Defendants,             PLAINTIFFS’   MOTION    FOR   A
                         and                     PRELIMINARY INJUNCTION AND
19
                                                 (2) RULE  12(C)  MOTION     FOR
20   State of Arizona,                           JUDGMENT ON THE PLEADINGS
                         Intervenor-Defendant.
21
22
23
24
25
26
27
28
       Case 2:20-cv-01143-DLR Document 85 Filed 08/03/20 Page 2 of 5



 1                                            MOTION
 2          Intervenor-Defendant the State of Arizona (“State”) respectfully requests leave to
 3   file a consolidated (1) response to Plaintiffs’ motion for a preliminary injunction (Doc. 2)
 4   and (2) Rule 12(c) motion for judgment on the pleadings within the combined page limits
 5   applicable for the two briefs. A copy of the proposed consolidated brief is attached. The
 6   State respectfully submits that the consolidated brief will assist this Court in resolution of
 7   the issues presented and permit the State to offer a sufficient defense of laws
 8   enacted/promulgated by its duly elected officials that have stood for over a century.
 9          This Court’s scheduling order (Doc. 39 at 2) requires the State to file a response to
10   Plaintiffs’ motion for a preliminary injunction by August 3, 2020. A Rule 12(c) motion
11   also permits the State to challenge the sufficiency of Plaintiffs’ Complaint, and may be
12   filed “[a]fter the pleadings are closed—but early enough not to delay trial.” Fed. R. Civ.
13   P. 12 (c).   Here pleadings did not close until the filing of Republican-Intervenor-
14   Defendants’ answer on July 17. See Doc. 75. This motion was filed shortly thereafter.
15   And it notably is being filed within the 60 days of this suit being initiated/first service of
16   process (here June 10), which is the period typically given to file a Rule 12(b) motion if
17   service of process is waived. See Fed. R. 12(a)(1)(A)(ii).
18          The State’s Rule 12(c) motion will not delay trial as it is being consolidated with
19   the preliminary injunction response precisely so that all challenges to Plaintiffs’ case—
20   i.e., the sufficiency of both their Complaint and their evidence—can be considered
21   together, thereby promoting judicial economy.                The motion will thus facilitate
22   expeditious resolution of this case, rather than delay it.
23          As Wright & Miller explains, “If it seems clear that the motion may effectively
24   dispose of the case on the pleadings, the district court should permit it regardless of any
25   possible delay consideration of the motion may cause.” Charles Alan Wright et al, 5C
26   Federal Practice & Procedure §1367 (5th ed.). As the proposed brief explains, that is
27   plainly the case here: Plaintiffs’ Complaint has multiple case-dispositive deficiencies.
28   Indeed, the Sixth Circuit has reversed a holding that a Rule 12(c) motion was untimely


                                                1
       Case 2:20-cv-01143-DLR Document 85 Filed 08/03/20 Page 3 of 5



 1   even where it was filed a mere five days before trial (and four years into the case). Gen.
 2   Elec. Co. v. Sargent & Lundy, 916 F.2d 1119, 1123, 1131 (6th Cir.1990).
 3          A consolidated brief will also both facilitate this Court’s consideration of the
 4   issues presented and permit the State to fulfill adequately the duty it owes to its citizens
 5   to defend the laws of the State. This case involves multiple constitutional issues, which
 6   are particularly important and sensitive for several reasons, including (1) constitutional
 7   holdings are uniquely permanent and not subject to any legislative corrections,
 8   (2) important separation-of-powers and federalism concerns are implicated, with this
 9   federal court being asked to set aside laws made by Arizona’s elected representatives,
10   and (3) this Court’s ruling could affect the rights of millions of parties not joined here.
11   Congress and the federal courts have recognized these unique concerns presented in
12   constitutional litigation through, inter alia, 28 U.S.C. § 2403 and Rule 5.1.
13          Because the State faces the prospect of laws that have stood for a century being
14   permanently invalidated, it should be given an adequate opportunity to defend them
15   robustly. At the Ninth Circuit, for example, the State would receive either 14,000 or
16   21,000 words to do so (depending on if it prevailed below) and those words would likely
17   be devoted to a smaller subset of triaged issues. See 9th Cir. Rule 32-1. A consolidated
18   brief here will permit this Court to consider the issues with briefing of sufficient depth
19   (though still materially shorter in total length).
20          In the alternative, the State seeks leave to file the proposed brief as page-expanded
21   response to the preliminary injunction that includes challenges to Plaintiffs’ Complaint.
22   This Court indicated that it did not intend to foreclose the State’s ability to challenge the
23   sufficiency of Plaintiffs’ Complaint. And the proposed brief will permit this Court to
24   consider all of the relevant arguments together.
25                                          CONCLUSION
26          For the foregoing reasons, the State’s motion for leave to file a consolidated brief
27   should be granted and the attached proposed brief filed.
28


                                                 2
      Case 2:20-cv-01143-DLR Document 85 Filed 08/03/20 Page 4 of 5



 1   Respectfully submitted this 3rd day of August, 2020.
 2
                                             MARK BRNOVICH
 3
                                             ATTORNEY GENERAL
 4
                                             By: s/ Drew C. Ensign
 5                                           Joseph A. Kanefield (No. 15838)
                                               Chief Deputy & Chief of Staff
 6                                           Brunn (“Beau”) W. Roysden III (No. 28698)
 7                                             Division Chief
                                             Drew C. Ensign (No. 25463)
 8                                           Michael S. Catlett (No. 25238)
                                               Deputy Solicitors General
 9                                           Jennifer J. Wright (No. 27145)
                                             Robert J. Makar (No. 33579)
10                                           Anthony R. Napolitano (No. 34586)
                                               Assistant Attorneys General
11                                           2005 N. Central Avenue
                                             Phoenix, Arizona 85004
12                                           Telephone: (602) 542-5200
                                             Drew.Ensign@azag.gov
13
14
                                             Attorneys for State of Arizona
15
16
17
18
19

20
21
22
23
24
25
26
27
28


                                             3
       Case 2:20-cv-01143-DLR Document 85 Filed 08/03/20 Page 5 of 5



 1                               CERTIFICATE OF SERVICE
 2
           I hereby certify that on this 3rd day of August, 2020, I caused the foregoing
 3
     document to be electronically transmitted to the Clerk’s Office using the CM/ECF
 4
     System for Filing, which will send notice of such filing to all registered CM/ECF users.
 5
 6
     s/ Drew C. Ensign
 7   Drew C. Ensign
 8
     Attorney for State of Arizona
 9
10
11
12

13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28


                                              4
